Title: From Thomas Jefferson to Edward Savage, 4 March 1803
From: Jefferson, Thomas
To: Savage, Edward


          
            Sir 
                     
            Washington Mar. 4. 1803.
          
          Your favor of Feb. 7. is recieved. you mention having enclosed in it one of your proposals for publishing the print of the Declaration of Independence, but none came. I sent to the door keepers of Congress to know if they could inform me of the terms of subscription, but they could not. I shall be glad to become a subscriber, & will comply with the terms whenever made known to me. Accept my best wishes & respects.
          
            Th: Jefferson
          
        